Citation Nr: 1814677	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO. 14-30 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected residuals of migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1995 to July 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before a Veterans Law Judge in November 2016. A transcript of that hearing is of record.


FINDINGS OF FACT

Throughout the entire period on appeal, the Veteran's headaches have been manifested by prostrating attacks occurring on an average of once or twice a month, with very frequent completely prostrating and prolonged attacks capable of producing economic inadaptability.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, throughout entire period on appeal, the criteria for a 50 percent disability rating have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.124a, DC 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

Under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, a 30 percent evaluation is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months; a 50 percent evaluation is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

Neither the rating criteria nor the United States Court of Appeals for Veterans Claims has defined the term "prostrating." According to Webster's New World Dictionary of American English, Third College Edition, 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

"Productive of severe economic inadaptability" should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440 (2004).

Turning to the evidence of record, the Veteran was afforded a VA examination in August 2013. The Veteran reported to the examiner that while in service, he was exposed to loud noises and jet fuel as a helicopter mechanic when he began experiencing headaches. While in service, the Veteran's headaches were treated with ibuprofen and after service, continued with care with a private physician. The Veteran described his headaches as starting in his frontal area and radiating to the back of his head. He further described his headaches as a sharp, throbbing pain, with intensity varying from seven to nine out of ten. The Veteran reported that his headaches are associated with mild dizziness, photophobia and phonophobia. His headaches last an average of one day and occur twice a month. The examiner noted that the frequency of prostrating headaches occurs once in two months. The examiner further reported that the Veteran is gainfully employed, although the Veteran is unable to function while experiencing a severe headache.

In November 2016, the Veteran testified at a Board hearing. During the hearing the Veteran stated that he experiences migraine headaches three to four times per week. And that his migraine headaches have gotten worse. He also stated that he was trying new medication of amitriptyline with caffeine to see if it reduces his symptoms. The Veteran also testified because he has a flexible schedule he can go home after his work is complete on days he suffers headaches. The Veteran testified that when his headaches are severe, that he has to call out sick. He also stated that his supervisor is lenient and understanding of his condition. The Veteran testified that he experiences severe headaches he has to call out sick which occurs at least once a month. When the Veteran suffers severe headaches he stated he has to lie still on his couch or bed with the lights off, the blinds closed and in complete quiet or with the television volume turned all the way down for several hours until he can walk without each footstep feel like it he is getting hit in the head with a hammer.

Affording the Veteran the benefit of the doubt, the Board finds that a 50 percent rating is warranted. The Veteran's testimony that he experiences severe headaches at least once a month that require him to lie still in darkness and low sound is equivalent to a prostrating attack is competent, credible, and probative. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). Additionally, although the Veteran is employed, he often leaves the workplace after his tasks are finished on days he has headaches, and has to call out sick when he experiences severe headaches. This is evidence that three to four times a week, the Veteran's headaches are very frequent, a completely prostrating and prolonged attacks and productive of severe economic inadaptability.

"Productive of severe economic inadaptability" does not mean the Veteran is completely unable to work. The Board finds that the nature and frequency of the headaches described by the Veteran are likely "capable of producing" severe economic and thus would approximate the definition of "productive of severe economic inadaptability" in DC 8100. Pierce, 18 Vet. App. at 440. 

Furthermore, the Board finds no reason to afford greater probative weight to the August 2013 examiner's opinion that relied on the Veteran's self-reporting over, the Veteran's sworn testimony during his November 2016 hearing. 

Accordingly, the evidence is at least in relative equipoise for an assignment of an initial rating of 50 percent. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial disability rating of 50 percent, for service-connected migraine headaches is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


